Opinion op the Court.
THIS is a writ of error, brought by the plaintiff, to judgment rendered for the defendant in an action of covenant.
The only point relied on for the reversal, of the judgement, is the refusal of the circuit.court to grant a new trial. The grounds upon which the application for a, new trial was made, are not stated in the record; but the only one on which the application has been attempted to be supported *by the argument in this court, is, that the verdict was contrary to evidence. This ground we are clearly of opinion is untenable.
Issues were joined upon three several pleas of accord and satisfaction, alleging in substance the same matter and the evidence, though not direct and positive', strong-lyconduced, we.think to support the issues on tl:e_ part of the defendant. In such cases this court has-*449vmiformíy refused to set aside the verdict of the juiy, and grant a new trial in opposition to the opinion of the court below.
The errors assigned, question the sufficiency of the pleas; but as this point is not relied on, it is sufficient to remark, that we perceive no defect in them, which can furnish an availing ground of objection after verdict.
T%judgment must be affirmed with costs.